Citation Nr: 1754109	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-09 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a cerebrovascular accident (stroke).

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from June 1965 to May 1968, with service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This decision continued the 20 percent evaluation for the Veteran's service-connected diabetes mellitus and denied the issue of entitlement to service connection for a cerebrovascular accident.  The Veteran timely perfected an appeal to the Board in March 2014.
 
In May 2017, the Veteran testified before the undersigned in a videoconference hearing.  A transcript of the proceedings has been associated with the electronic claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an appeal for an increased rating claim when such claim is raised by the record.  Here, the Board notes that the Veteran reported that his diabetes mellitus prevented him from engaging in employment.  As such, the Board finds that the record raises a claim for TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Remand is necessary to properly adjudicate the issues on appeal. 

In the Veteran's May 2017 hearing, he testified that his diabetes mellitus had worsened since his VA examination in April 2012.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the Veteran's testimony, he reported that his diabetes mellitus worsened to the point of preventing him from tolerating stress, or working outside.  Due to complications from his diabetes mellitus and history of a stroke, a nurse practitioner treating the Veteran reported that he could not ambulate without assistance from a cane, and suffered difficulties with balance.  As such, a new VA examination is warranted to more accurately assess the severity of the Veteran's diabetes mellitus.

Furthermore, the Veteran testified that medical professionals informed him that his stroke was caused by his diabetes mellitus.  While the April 2012 examination addressed a direct nexus between the Veteran's diabetes mellitus and his recent stroke, the examiner did list his diabetes mellitus as a contributing factor.  The rationale, however, was insufficient to explain why it was less likely the cause of the Veteran's stroke.  A more thorough explanation as to the likely etiology, or primarily contributing factor, of the Veteran's stroke is necessary on remand.

Finally, pertinent to a potential TDIU claim, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  

While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.  Evidence of record indicates that the Veteran has difficulty with employment due to his diabetes mellitus.  Upon remand, the RO is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim. 

After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.

2.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's diabetes mellitus since May 2012.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

3.  Once the aforementioned development is complete, schedule the Veteran for a VA examination(s) to determine the current nature and severity of his diabetes mellitus and residuals of a stroke.  The examiner should review the entire claims file.  The examiner should advance an opinion as to the following:

(a)  The current nature and severity of the Veteran's diabetes mellitus, to include whether he is under medical orders to restrict activities for treatment purposes.

(b)  Otherwise, is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's cerebrovascular accident (stroke) was either caused by or aggravated by a service-connected disability, to include his diabetes mellitus? 

(c)  The examiner should also fully discuss all functional and occupational impairment associated with the Veteran's service-connected disabilities.  

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided, including an assessment of functional impairment caused by the conditions evaluated.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal, to include TDIU if applicable.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




